8/19/2020

                                                                            Mezz 57th LLC

                                                              10800 Checking, Period Ending 07/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 08/10/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                                        USD

  Statement beginning balance                                                                                                              308,049.28
  Checks and payments cleared (62)                                                                                                        -402,394.78
  Deposits and other credits cleared (40)                                                                                                  377,641.24
  Statement ending balance                                                                                                                 283,295.74

  Uncleared transactions as of 07/31/2020                                                                                                  -30,383.06
  Register balance as of 07/31/2020                                                                                                        252,912.68
  Cleared transactions after 07/31/2020                                                                                                          0.00
  Uncleared transactions after 07/31/2020                                                                                                  -60,036.77
  Register balance as of 08/10/2020                                                                                                        192,875.91



  Details

  Checks and payments cleared (62)

  DATE                             TYPE                              REF NO.                         PAYEE                             AMOUNT (USD)
  06/30/2020                       Bill Payment                      1011                            Golden Door Services                   -3,600.00
  07/01/2020                       Bill Payment                      1015                            Shu Uemura                             -2,523.81
  07/01/2020                       Bill Payment                      1014                            Pro Beauty Wholesale                     -842.13
  07/01/2020                       Bill Payment                      1013                            Long Island Beauty Supply, Inc.        -1,102.32
  07/01/2020                       Bill Payment                      1012                            Kaback Service, Inc.                  -10,452.00
  07/01/2020                       Check                             1016                            John Barrett                          -17,000.00
  07/01/2020                       Bill Payment                      1018                            Milbon USA, Inc.                       -5,256.42
  07/01/2020                       Bill Payment                      1019                            Tele-Verse Communications, I…            -233.82
  07/02/2020                       Bill Payment                      1024                            Imperial Dade (Burke)                  -4,265.05
  07/02/2020                       Bill Payment                      1022                            The Wella Corporation                  -2,702.38
  07/02/2020                       Bill Payment                      1020                            Advanced Plumbing Mechanic…              -179.86
  07/02/2020                       Bill Payment                      1023                            Golden Door Services                   -1,200.00
  07/02/2020                       Expense                                                                                                  -3,782.28
  07/02/2020                       Expense                                                                                                  -1,465.00
  07/02/2020                       Bill Payment                      1025                            Imperial Dade (Burke)                    -222.53
  07/02/2020                       Bill Payment                      1026                            Imperial Dade (Burke)                    -810.73
  07/03/2020                       Expense                                                           Navitas Credit Corp.                   -1,675.46
  07/03/2020                       Expense                                                           Voya                                     -272.39
  07/03/2020                       Expense                                                                                                  -1,622.14
  07/03/2020                       Expense                                                           SalonCentric                           -7,041.55
  07/08/2020                       Bill Payment                      1031                            Verizon Fios                             -650.37
  07/08/2020                       Bill Payment                      1030                            Verizon                                -1,097.04
  07/08/2020                       Bill Payment                      1029                            Symbiotic Salon Systems                -1,795.05
  07/08/2020                       Bill Payment                                                      FedEx                                      -55.11
  07/09/2020                       Bill Payment                      1027                            C.P.S                                    -100.00
  07/09/2020                       Bill Payment                      1028                            Golden Door Services                   -1,200.00
  07/09/2020                       Bill Payment                      1037                            Spectrum Enterprise                    -1,198.00
  07/09/2020                       Bill Payment                      1034                            Kaback Service, Inc.                     -484.49
  07/09/2020                       Bill Payment                      1032                            Advanced Plumbing Mechanic…              -447.76
  07/09/2020                       Bill Payment                      1033                            ASi Administrative Solutions             -875.00
  07/10/2020                       Expense                                                                                                  -4,758.41
  07/10/2020                       Bill Payment                      1036                            Imperial Dade (Burke)                    -159.90
  07/13/2020                       Bill Payment                                                      Pro Beauty Wholesale                     -505.10
  07/13/2020                       Bill Payment                                                      Lateral Objects, LLC                     -880.00
  07/13/2020                       Expense                                                                                                     -25.00
  07/13/2020                       Transfer                                                                                               -188,099.01
  07/14/2020                       Expense                                                           ChargeIt Pro                              -18.54
  07/15/2020                       Bill Payment                      1038                            Long Island Beauty Supply, Inc.        -1,654.61
  07/15/2020                       Bill Payment                      1039                            Imperial Dade (Burke)                    -242.95


                                                                                                                                                    1/4
8/19/2020

  DATE                            TYPE           REF NO.   PAYEE                            AMOUNT (USD)
  07/15/2020                      Bill Payment             FedEx                                    -23.99
  07/16/2020                      Bill Payment   1042      The Wella Corporation                 -1,202.19
  07/16/2020                      Expense                                                        -1,205.00
  07/16/2020                      Bill Payment   1044      The Wella Corporation                 -1,626.90
  07/16/2020                      Bill Payment   1043      Golden Door Services                  -1,200.00
  07/17/2020                      Bill Payment   1046      Iron Mountain                           -978.44
  07/17/2020                      Bill Payment   1047      Alan Margolin & Associates            -2,000.00
  07/17/2020                      Bill Payment             Con Edison                            -2,839.31
  07/20/2020                      Bill Payment   1048      Symbiotic Salon Systems               -2,013.43
  07/20/2020                      Expense                  Voya                                 -11,791.65
  07/22/2020                      Bill Payment   1049      Imperial Dade (Burke)                  -139.71
  07/22/2020                      Bill Payment             FedEx                                  -389.37
  07/23/2020                      Bill Payment   1051      Golden Door Services                  -1,200.00
  07/23/2020                      Check          1053      Cash                                     -50.00
  07/23/2020                      Bill Payment   1050      Hair U Wear, Inc.                       -418.93
  07/24/2020                      Transfer                                                      -93,912.83
  07/24/2020                      Bill Payment   1054      Shu Uemura                            -6,623.75
  07/24/2020                      Bill Payment             DGA Security Systems, Inc.            -1,731.11
  07/27/2020                      Bill Payment   1056      Tele-Verse Communications, I…           -277.62
  07/27/2020                      Expense                  Innovative Business Compute…          -1,595.00
  07/28/2020                      Bill Payment             SYSCO                                   -230.48
  07/28/2020                      Bill Payment             Travelers                              -352.00
  07/29/2020                      Bill Payment             FedEx                                   -96.86

  Total                                                                                      -402,394.78


  Deposits and other credits cleared (40)

  DATE                            TYPE           REF NO.   PAYEE                            AMOUNT (USD)
  07/01/2020                      Deposit                                                       10,225.39
  07/02/2020                      Deposit                                                       24,374.35
  07/02/2020                      Deposit                                                        3,850.02
  07/03/2020                      Deposit                                                       17,954.69
  07/06/2020                      Deposit                                                       23,557.08
  07/06/2020                      Deposit                  TransitChek                              34.07
  07/06/2020                      Deposit                  TransitChek                              42.00
  07/06/2020                      Deposit                  Safety First, LTD                       183.00
  07/06/2020                      Deposit                  Gregg E, Bienstock, City Mars…          186.96
  07/06/2020                      Deposit                                                       20,428.58
  07/08/2020                      Deposit                                                        6,009.61
  07/09/2020                      Deposit                                                        3,040.10
  07/09/2020                      Deposit                                                          624.36
  07/09/2020                      Deposit                                                       13,156.95
  07/10/2020                      Deposit                                                       11,895.40
  07/13/2020                      Deposit                                                       17,633.01
  07/13/2020                      Deposit                                                       22,644.39
  07/14/2020                      Deposit                                                        4,058.10
  07/15/2020                      Deposit                                                        2,438.94
  07/15/2020                      Deposit                  Safety First, LTD                        76.50
  07/15/2020                      Deposit                  Signature Bank                          235.23
  07/15/2020                      Deposit                                                        5,565.90
  07/16/2020                      Deposit                                                        1,589.85
  07/16/2020                      Deposit                                                       16,220.54
  07/17/2020                      Deposit                                                       20,558.92
  07/20/2020                      Deposit                                                       17,329.26
  07/20/2020                      Deposit                                                       23,455.59
  07/22/2020                      Deposit                                                        4,213.24
  07/22/2020                      Deposit                                                        1,852.80
  07/22/2020                      Deposit                                                        2,848.50
  07/23/2020                      Deposit                                                       14,322.62
  07/24/2020                      Deposit                                                       13,125.51
  07/27/2020                      Deposit                                                       16,880.65
  07/27/2020                      Deposit                                                       15,848.90


                                                                                                        2/4
8/19/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  07/28/2020                     Deposit                                                                   8,872.30
  07/29/2020                     Deposit                                                                   3,729.13
  07/30/2020                     Deposit                                                                   2,274.85
  07/30/2020                     Deposit                                                                   1,020.39
  07/30/2020                     Deposit                                                                  10,212.76
  07/31/2020                     Deposit                                                                  15,070.80

  Total                                                                                                 377,641.24


  Additional Information

  Uncleared checks and payments as of 07/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  06/26/2020                     Transfer                                                                  -7,500.00
  07/09/2020                     Bill Payment             1035      Great Hair, Inc.                       -2,554.40
  07/13/2020                     Bill Payment             1041      Monica Penuela Hernandez                -375.00
  07/23/2020                     Bill Payment             1052      Monica Penuela Hernandez                -240.00
  07/27/2020                     Bill Payment             1055      Financial Pacific Leasing, Inc.        -3,067.46
  07/27/2020                     Bill Payment             1057      Fairchild Baldwin, LLC                 -2,485.00
  07/29/2020                     Bill Payment             1058      Shu Uemura                             -6,520.70
  07/30/2020                     Bill Payment             1059      Kaback Service, Inc.                   -2,068.63
  07/30/2020                     Bill Payment             1060      M & L Service & Maintenance …          -1,250.57
  07/31/2020                     Bill Payment             1062      Milbon USA, Inc.                       -5,194.41

  Total                                                                                                 -31,256.17


  Uncleared deposits and other credits as of 07/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  06/02/2020                     Transfer                                                                    106.21
  06/24/2020                     Transfer                                                                    766.90
  07/02/2020                     Bill Payment             1021      Imperial Dade (Burke)                      0.00
  07/16/2020                     Check                    1045      Marco Paguay                               0.00

  Total                                                                                                     873.11


  Uncleared checks and payments after 07/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                             AMOUNT (USD)
  08/03/2020                     Check                    1061      John Barrett                          -16,000.00
  08/03/2020                     Expense                            Voya                                   -5,725.48
  08/03/2020                     Expense                                                                   -7,233.04
  08/04/2020                     Expense                            SalonCentric                           -7,041.55
  08/04/2020                     Bill Payment                       Principal Life Insurance Comp…        -11,402.39
  08/04/2020                     Bill Payment             1066      MJC Electric and Maintenance             -426.79
  08/05/2020                     Bill Payment             1065      Imperial Dade (Burke)                  -2,575.00
  08/05/2020                     Bill Payment                       FedEx                                   -513.38
  08/05/2020                     Expense                            TimePayment Corp                       -1,728.76
  08/05/2020                     Expense                                                                   -4,404.64
  08/06/2020                     Check                    1067      Marco Paguay                            -186.96
  08/06/2020                     Bill Payment             1071      Republic Data Products, Inc.            -900.00
  08/06/2020                     Bill Payment             1072      Rose 1845 By Lazarus Ltd                -380.80
  08/06/2020                     Bill Payment             1070      Long Island Beauty Supply, Inc.         -970.30
  08/06/2020                     Bill Payment             1069      Quarterhorse Technology Inc.            -450.00
  08/06/2020                     Bill Payment             1068      MIP 57th Development Acquis…          -25,000.00
  08/10/2020                     Bill Payment             1073      Golden Door Services                   -2,400.00
  08/13/2020                     Bill Payment             1074      Tele-Verse Communications, I…          -1,432.25
  08/13/2020                     Bill Payment             1077      Spectrum Enterprise                      -599.00
  08/13/2020                     Bill Payment             1076      Verizon Fios                            -909.53
  08/13/2020                     Bill Payment             1075      Verizon                                -1,143.15

  Total                                                                                                 -91,423.02

                                                                                                                  3/4
8/19/2020

  Uncleared deposits and other credits after 07/31/2020

  DATE                            TYPE                    REF NO.   PAYEE                   AMOUNT (USD)
  08/03/2020                      Deposit                                                        9,823.22
  08/03/2020                      Deposit                                                       16,690.31
  08/04/2020                      Deposit                           The Wella Corporation           26.83
  08/05/2020                      Deposit                                                        2,941.65
  08/05/2020                      Deposit                                                          563.34
  08/05/2020                      Deposit                                                        1,340.90

  Total                                                                                        31,386.25




                                                                                                        4/4
8/19/2020

                                                                            Mezz 57th LLC

                                                                10900 Utility, Period Ending 07/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 08/10/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                            USD

  Statement beginning balance                                                                                     7,500.00
  Checks and payments cleared (0)                                                                                     0.00
  Deposits and other credits cleared (0)                                                                              0.00
  Statement ending balance                                                                                        7,500.00

  Uncleared transactions as of 07/31/2020                                                                         7,500.00
  Register balance as of 07/31/2020                                                                              15,000.00



  Additional Information

  Uncleared deposits and other credits as of 07/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/26/2020                       Transfer                                                                       7,500.00

  Total                                                                                                          7,500.00




                                                                                                                         1/1
8/19/2020

                                                                             Mezz 57th LLC

                                                          10850 Payroll Checking, Period Ending 07/31/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 08/19/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                             USD

  Statement beginning balance                                                                                      8,930.90
  Checks and payments cleared (4)                                                                                 -7,493.23
  Deposits and other credits cleared (1)                                                                           7,493.23
  Statement ending balance                                                                                         8,930.90

  Uncleared transactions as of 07/31/2020                                                                        -25,144.72
  Register balance as of 07/31/2020                                                                              -16,213.82
  Cleared transactions after 07/31/2020                                                                                0.00
  Uncleared transactions after 07/31/2020                                                                              0.00
  Register balance as of 08/19/2020                                                                              -16,213.82



  Details

  Checks and payments cleared (4)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  07/20/2020                       Check                             10397                                          -309.83
  07/20/2020                       Check                             10396                                        -2,705.91
  07/21/2020                       Check                             10398                                        -3,993.95
  07/21/2020                       Check                             10399                                          -483.54

  Total                                                                                                         -7,493.23


  Deposits and other credits cleared (1)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  07/29/2020                       Journal                           VK 1231 A17                                  7,493.23

  Total                                                                                                          7,493.23


  Additional Information

  Uncleared checks and payments as of 07/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/30/2020                       Journal                           NYC Metro Tax Adj                               -11.79
  07/28/2020                       Transfer                                                                      -29,253.02
  07/29/2020                       Journal                           Payroll 7/29/2020                            -1,012.18
  07/29/2020                       Journal                           Payroll 7/29/2020                              -634.94
  07/29/2020                       Journal                           Payroll 7/29/2020                            -2,854.72
  07/29/2020                       Journal                           PU6 7/29/2020 1099                           -3,650.10

  Total                                                                                                        -37,416.75


  Uncleared deposits and other credits as of 07/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/24/2020                       Transfer                                                                       3,750.00
  06/24/2020                       Transfer                                                                         766.90
  06/26/2020                       Transfer                                                                       7,500.00
  06/30/2020                       Journal                           FUTA Adj                                       255.13

  Total                                                                                                         12,272.03


  Uncleared checks and payments after 07/31/2020

                                                                                                                         1/2
8/19/2020

  DATE                            TYPE                    REF NO.              PAYEE   AMOUNT (USD)
  08/12/2020                      Journal                 Payroll 8/12/2020                -48,356.12
  08/12/2020                      Journal                 Payroll 8/12/2020                 -1,008.22
  08/12/2020                      Journal                 Payroll 8/12/2020                 -2,250.15
  08/12/2020                      Journal                 Payroll 8/12/2020                   -480.79
  08/12/2020                      Journal                 Payroll 8/12/2020                -24,076.12
  08/12/2020                      Journal                 PU6 8/12/2020 1099                -5,464.82
  08/12/2020                      Journal                 Payroll 8/12/2020                   -581.12

  Total                                                                                  -82,217.34


  Uncleared deposits and other credits after 07/31/2020

  DATE                            TYPE                    REF NO.              PAYEE   AMOUNT (USD)
  08/10/2020                      Transfer                                                 82,217.34

  Total                                                                                   82,217.34




                                                                                                   2/2
